*803Opinión concurrente del
Juez Asociado Señor Rigau
San Juan, Puerto Rico, a 29 de octubre de 1965.
La Regla 47 de Procedimiento Civil dispone, en lo per-tinente, que la parte agraviada por una resolución podrá dentro del término de cinco días (desde la fecha del archivo en autos) presentar una moción de reconsideración. Dicha Regla añade:
“El tribunal, dentro de los 5 días de haberse presentado dicha moción, deberá rechazarla de plano o señalar vista para oir a las partes. Si la rechazare de plano, el término para apelar se con-siderará como que nunca fue interrumpido. Si señalare vista para oir a las partes, el término para apelar empezará a contarse desde la fecha en que se archiva en los autos una copia de la notificación de la resolución del tribunal resolviendo definitivamente la moción. Si el tribunal dejare de tomar alguna acción con relación a la moción de reconsideración dentro de los 5 días de haber sido presentada, se entenderá que la misma ha sido rechazada de plano.”
De manera que, como se expresa en la opinión del Tribunal, en virtud de la Regla 47 una moción de reconsidera-ción puede ser denegada en dos formas, a saber: (1) median-te resolución expresa declarándola sin lugar dictada dentro de los 5 días de su presentación, o (2) no tomando acción alguna dentro de los indicados 5 días, en cuyo caso se entiende rechazada de plano.
El caso de autos nos presenta una situación o alternativa no prevista por la Regla 47. Esta es, si el juez no actúa den-tro de los 5 días de presentada la moción de reconsideración (y por tanto se entiende que la misma fue rechazada de plano) ¿puede el tribunal señalarla posteriormente para vista?
En Franceschi v. Municipio de Juana Díaz, mediante opinión per curiam de 15 de mayo de 1963, este Tribunal con-testó la anterior pregunta en forma negativa. En el caso de autos hemos vuelto a considerar el problema. La verdad es que no creo que haya nada en la jurisprudencia o en el historial legislativo de dicha Regla 47 que nos obligue in-*804exorablemente a contestar la pregunta antes indicada eñ una forma o en otra. Si la Regla 47 hubiese previsto la situación, desde luego, no tendríamos el problema. Como las leyes y las reglas no pueden prever todas las situaciones, estamos en la situación clásica en que la jurisprudencia llena las lagunas del derecho positivo.
Me parece claro que la solución de Franceschi v. Municipio de Juana Díaz, supra, produce una mayor certeza y sencillez en el procedimiento. Sin embargo, dadas las circunstancias del gran volumen de trabajo del Tribunal de Primera Instancia, de sus facilidades y de su administración, creo que hay el riesgo de que si seguimos la regla de Franceschi v. Municipio de Juana Díaz estaríamos pagando un precio muy caro por esa certeza y esa sencillez, o sea, que estaríamos privando a los tribunales de una flexibilidad que, dadas las circunstan-cias antes apuntadas, parece ser por ahora necesaria como cuestión práctica y conducente a una mejor justicia.
Por estas consideraciones, concurro con la opinión del Tribunal y con el voto del Juez Asociado Señor Blanco Lugo. Sin embargo, creo que cuando sea factible conseguir la cer-teza en el procedimiento antes mencionado sin perjudicar la justicia, debemos regresar, ya sea jurisprudencialmente o mediante enmienda expresa a la Regla 47, a la norma con-tenida en Franceschi v. Municipio de Juana Díaz, supra.